DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’698 (WO2013035698A1) in view of Carpenter (US 20120264598 A1), in view of Kato (US 20080264780 A1) and Sharman (US 20120214084 A1).
In regards to claim(s) 8, WO’698 discloses an electrode catalyst (para 1) comprising a platinum skin layer (para 9) on a surface of an alloy nanoparticle composed of an alloy of platinum and transition metal (PtCo alloy particle – para 20, line 212; and nanoparticle size – para 23 and line 256).  In regards to the limitation “hydrogen evolution” catalyst, WO’698’s electrode catalyst is structurally capable of hydrogen evolution as it is structurally the same as what is claimed and therefore capable of the same use.
However, WO’698 only discloses 50% Co (Example 1), therefore does not explicitly disclose wherein the transition metal is 10 to 45%.
Carpenter pertains to fuel cell catalysts for ORR ([2]) and is therefore in the same field of endeavor as WO’698.  Carpenter discloses 25% Co in a Pt and Co alloy nanoparticle ([21]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the catalyst of WO’698 with Carpenter’s amount because Carpenter teaches such would have increased mass activity over pure platinum and may decrease the amount of platinum required (Carpenter, [5]).
In regards to claim(s) 9, WO’698 discloses many uses for electrode catalysts (para 1 and 2) including polymer electrolyte fuel cells.
However, WO’698 does not explicitly disclose using the electrode catalyst in a water electrolysis cell with a solid polymer electrolyte membrane, such that when DC voltage is applied protons are generated from water at the anode and are reduced to hydrogen at the cathode.
Kato pertains to water electrolysis systems with platinum-loaded carbon as an electrode (para 8) and is therefore in the same field of endeavor as WO’698.  Kato discloses an anode catalyst layer of iridium, a solid polymer electrolyte membrane and a cathode catalyst layer of platinum-loaded carbon (para 1 and para 8).  Kato discloses a DC power supply such that when DC voltage is applied protons are generated from water at the anode and are reduced to hydrogen at the cathode (see Fig. 1; abstract, using a cation exchange membrane).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electrode catalyst of WO’698 in view of Carpenter in Kato’s solid polymer water electrolysis cell because both WO’698 and Kato pertain to noble metal electrode catalysts and both use solid polymer electrochemical cells which would lead to predictable results.  See MPEP 2141 III (A).  Furthermore, Sharman further discloses this predictability as regenerative fuel cells are designed so that the cathode can perform oxidation reduction reaction when operating as a fuel cell and evolve hydrogen when operating as an electrolyzer ([20]).  Additionally, both fields of fuel cells and electrolysis benefit from the reduced amount of Pt used in an electrode (WO’698; para 19) due to its high expense.
In regards to claim(s) 10, Kato discloses generating protons (generated and passed through the cation exchange membrane; abstract; Fig. 1) from water (water; Fig. 1), wherein the protons are reduced to hydrogen at the cathode layer (H2; Fig. 1).
In regards to claim(s) 11, WO’698 discloses platinum skin layers can be 1 or 2 atomic layers (para 46, line 550).
In regards to claim(s) 12-13, WO’698 discloses cobalt (PtCo alloy particle – para 20, line 212).
In regards to claim(s) 15-16, WO’698 discloses graphitized carbon black support (para 54).
Response to Arguments
Applicant's arguments filed 7 March 2022  have been fully considered but they are not persuasive.  
On p. 8 of the remarks, Applicant argues that a person of ordinary skill in the art would not find it obvious “to modify to adapt the material or WO’698 modified by Carpenter or to modify the fuel cell as alleged with a reasonable expectation of success.  Applicant states that Sharman discloses a reversal condition due to oxidant starvation at the cathode and that the that the HER reactions “do not involve potentials and reactions at which significant component degradation is caused” (Sharman, [16]).  Applicant then states that Sharman is explicitly directed at modifying the anode rather than the cathode.  Applicant then summarizes to states that there is no reason to modify the cathode catalyst because Sharman is silent about the problem.
However, the rejection grounds are not based upon modifying Sharman.  In addition, just because Sharman focuses on the fuel cell anode materials does not teach away from a modification of the fuel cell cathode materials.  Instead, the rejection grounds are WO’698 in view of Carpenter, in view of Kato and Sharman.  WO’698 in view of Carpenter provides the instant catalyst material as a fuel cell cathode (ORR).  Kato discloses that platinum-loaded carbon catalyst materials are used as water electrolysis cathodes (HER), whereas Sharman explicitly states that regenerative fuel cells are known and that the cathode in fuel cell mode functions for ORR while the cathode in electrolysis mode functions for HER.
On p. 10 of the remarks, Applicant argues that the principle of operation of a fuel cell of WO’698 is fundamentally different than the electrolysis cell of Kato.  Applicant then states the differences in fuel cells and electrolyzers in terms of load versus power source, and feeding H2/O2 versus feeding water.
However, this argument does not recognize the full rejection grounds.  Instead, the rejection grounds are WO’698 in view of Carpenter, in view of Kato and Sharman.  Sharman discloses that regenerative fuel cells are well known to both the fuel cell arts and electrolyzers arts and that the cathode in fuel cell mode functions for ORR while the cathode in electrolysis mode functions for HER.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794